Motion Granted; Appeal Dismissed and Memorandum Opinion filed June 26,
2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00110-CV


DEMETRIOS (JIM) ALEXOPOULOS AND PANGIOTA MITSAKOS, CO-
 ADMINISTRATORS OF THE ESTATE OF THEODORE MITSAKOS,
                       Appellants

                                       V.

                         JOSEPH M. PHILLIPS, Appellee

             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                      Trial Court Cause No. 1034982


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed October 29, 2013. On June 17,
2014, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.